t c no united_states tax_court palmolive building investors llc dk palmolive building investors participants llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date in partnership pb transferred a facade easement by executing an easement deed in favor of a qualified_organization the easement deed places restrictions on pb and its successors with respect to the facade easement and the building pb’s building was subject_to two mortgages but before executing the easement deed pb obtained ostensible mortgage subordination agreements from its mortgagee banks however the easement deed provides that in the event the facade easement is extinguished through a judicial pro- ceeding the mortgagee banks will have claims prior to that of the donee organization to any proceeds received from the condemnation proceedings until the mortgage is satisfied pb claimed a charitable_contribution_deduction for for the facade easement contribution in a notice of final_partnership_administrative_adjustment issued to pb r disallowed pb’s claimed charitable_contribution_deduction for the donation of the facade easement and also determined that pb is liable for a gross_valuation_misstatement penalty under sec_6662 and a or alternatively for a substantial_understatement_of_income_tax negligence or disregard of rules or regulations or a substantial_valuation_misstatement penalty under sec_6662 and b or dk pb’s tmp filed a petition in this court challenging these determinations and r filed a motion for partial summary_judgment under rule r argues that the easement deed does not satisfy the perpetuity requirements of sec_170 and sec_1 170a- g ii income_tax regs because it provides the mortgagees with prior claims to extinguishment proceeds in preference to the donee pb argues the contrary citing 687_f3d_21 1st cir aff’g in part vacating in part and remanding in part 136_tc_294 and 134_tc_182 alternatively pb argues that if the easement deed does otherwise violate the perpetuity requirement of sec_170 and the regulation the easement deed contains a saving clause that will retroactively reform the deed to comply with the perpetuity require- ments of sec_1_170a-14 held in this case presumably appealable to the u s court_of_appeals for the seventh circuit we are not bound by the opinion of the u s court_of_appeals for the first circuit in kaufman v shulman see 54_tc_742 aff’d 445_f2d_985 10th cir and we will follow kaufman v commissioner we will not follow kaufman v shulman held further pb’s easement deed fails to satisfy the in perpetuity requirement of sec_170 because first the mortgages on the building were not fully subordinated to the easement as required by sec_1_170a-14 and second because the donee was not guaranteed to receive the share of proceeds mandated by sec_1_170a-14 in the event that the easement was extinguished and the donor subsequently conveyed the property and received proceeds for it thus the facade easement contribution was not a qualified_conservation_contribution under sec_170 and pb is not entitled to a charitable_contribution_deduction held further the defects in the easement deed are not cured by a provision that purports to retroactively amend the deed because the requirements of sec_170 must be satisfied at the time of the gift jeffrey h paravano and michelle m hervey for petitioner david a lee thomas f harriman elizabeth y williams and robert j basso for respondent contents background the property and the charitable donation the mortgage and its subordination the deed the irs’s examination the fpaa and the petition discussion i general principles a b c summary_judgment conservation contributions perpetuity requirement mortgages extinguishment proceeds from extinguishment ii the parties’ contentions a b the commissioner’s contentions palmolive’s contentions iii analysis a the deed does not satisfy the perpetuity requirement of sec_170 sec_1_170a-14 of the regulations requires that the mortgages be subordinated a b c actual subordination is required supposed prevention of the extinguishment of the easement by foreclosure is not an adequate substitute for subordination subordination of a mortgage must include subordination as to insurance proceeds in the event the property is destroyed sec_1_170a-14 of the regulations requires that the donee must receive a property right that entitles it to receive proceeds from any disposition after extinguishment sec_1_170a-14 of the regulations does not excuse non-compliance with sections -14 g and g b the saving clause does not cure the deed appendix opinion gustafson judge on date the internal_revenue_service irs issued a notice of final_partnership_administrative_adjustment fpaa for the taxable_year ending date to dk palmolive building investors participants llc the tax_matters_partner tmp for palmolive building investors llc palmolive this case is a tefra partnership-level action based on a petition filed by the tmp pursuant to sec_6226 at issue is palmolive’s entitlement to a charitable_contribution_deduction for its donation of a facade easement now before the court is a motion for partial summary_judgment filed by petitioner and a cross-motion for partial summary_judgment filed by respondent the commissioner of the irs these cross-motions present the question whether palmolive’s easement deed satisfied the perpetuity requirements of sec_170 and sec_1_170a-14 and income_tax regs as explained below we will deny palmolive’s motion for partial summary 1unless otherwise indicated all section references are to the internal_revenue_code u s c i r c or the code as amended and in effect for the relevant year and all rule references are to the tax_court rules_of_practice and procedure 2because in deciding this issue we determine that palmolive is not entitled to the charitable_contribution_deduction at issue we need not reach other issues the continued judgment and grant the commissioner’s cross-motion for partial summary_judgment the property and the charitable donation background palmolive owns the palmolive building on north michigan avenue in chicago illinois the building which it acquired for approximately dollar_figure million in date on date palmolive executed an easement deed called a conservation right hereinafter referred to as the deed in favor of the landmarks preservation council of illinois lpci or donee an illinois not-for-profit corporation and a qualified_organization within the meaning continued parties have presented--ie whether palmolive satisfied the substantiation requirements of sec_170 and whether the easement violated the perpetuity requirements of sec_170 and a by allowing palmolive to make changes to the property 3palmolive owned the building indirectly through three entities each of which owned separate portions of the building and related property palmolive building facade llc facade llc owned the facade and air rights palmolive building retail llc owned floor sec_1 through except for the facade thereon and portions of floor sec_1 and and palmolive tower condominiums llc owned the remainder of the building facade llc signed the deed to lpci but facade llc was a disregarded single-member llc wholly owned by palmolive neither party suggests any different analysis if facade llc rather than palmolive is deemed the donor of sec_170 and palmolive filed the deed with the cook county recorder of deeds the stated purpose of the deed is to preserve the exterior perimeter walls of the building’s facade called the protected elements the deed quoted below obligates palmolive and any subsequent owner of the building to maintain in perpetuity the protected elements of the building the deed prohibits palmolive from demolishing removing or altering the protected elements from making any horizontal or vertical expansion of the building and from performing any chemical cleaning or sandblasting of the protected elements without lpci’s permission the mortgage and its subordination at the time of the execution of the deed two mortgages encumbered the building one owed to corus bank n a corus and the other to the national electrical benefit fund nebf each mortgage had an outstanding balance of 4the protected elements are defined as all visible exterior elevations including their rooflines and the rooftop mast of the former palmolive beacon 5the nebf loan appears to have originally been multiple loans eventually consolidated before entered into in connection with acquiring the building and the corus loan appears to have been a construction loan entered into in october of approximately dollar_figure million as of date both the corus mortgage and the nebf mortgage6 obliged palmolive to maintain insurance on the entire property including the facade and granted to the mortgagees palmolive’s right to insurance proceeds before executing the deed with lpci and in accordance with palmolive’s undertaking in paragraph of the deed quoted below palmolive secured an ostensible agreement from both lenders to subordinate their mortgages in the property to lpci’s rights to enforce the purposes of the easement corus’s mortgage subordination states corus bank n a hereby acknowledges and agrees that it is the mortgagee and or secured party under those mortgages and security documents collectively the security documents described on appendix i corus to this mortgage subordination and that it hereby subordinates each and every of such security documents to this conservation right as provided in and subject_to the terms conditions and limitations of paragraph hereof emphasis added 6see app infra pp 7while palmolive contends that the corus and nebf mortgages differ depending upon whether the building’s rehabilitation has been completed at the time of the casualty or damage we do not address this point because it is not relevant to the legal principles by which we resolve this case 8paragraph of the deed states grantor represents and warrants that it has provided a copy of this instrument to all lienholders as of the date hereof and continued the nebf subordination consists of identical wording other than referring to nebf rather than corus thus the nature and extent of the mortgagees’ subordination is limited by paragraph of the deed palmolive asserts and the commissioner has not disputed that when corus first made the loan in the building had been valued at approximately dollar_figure million on the basis of an appraisal palmolive asserts and we assume for purposes of the commissioner’s motion that at the time of the donation of the easement in the total value of the property had increased to dollar_figure million of which --ie dollar_figure million--was attributable to the easement the deed the relevant sections of the deed provided as follows with emphasis added here insurance the grantor shall keep the property insured for the full replacement value against loss from the perils com- monly insured under standard fire and-extended coverage policies and comprehensive general liability insurance against claims for personal injury death and property damage of a type and in such amounts as would in the opinion of grantee normally be carried on a continued the agreement of each lienholder to subordinate its mortgage to this conservation right is attached hereto the executed subordinations including the quoted corus mortgage subordination are so attached to the deed thus each subordination references the deed and the deed references both subordination documents structure such as the property such insurance shall include grantee’s interest name grantee as an additional insured provide for at least ten days’ notice to grantee before cancellation provide that the act or omission of one insured will not invalidate the policy as to the other insured party and be in a form reasonably acceptable to grantee in the exercise of its reasonable_judgment grantee disclaims its right to direct use and application of insurance proceeds except as such application relates to the physical restoration of the facade pursuant to the terms hereof and does not conflict with the provisions of paragraph a hereof furthermore grantor shall deliver to grantee fully executed certificates evidencing the aforesaid insurance coverage at the commencement of this grant and copies of certificates for new or renewed policies at least ten days prior to the expiration of such policy grantee shall have the right to provide insurance at the grantor’s cost and expense should grantor fail to obtain same in the event grantee obtains such insurance the cost of such insurance shall be a lien on the property until repaid by grantor whenever the property or building or any portion thereof is encumbered with any recorded mortgage given in connection with a promissory note secured_by the property and held by a mortgagee as defined in paragraph nothing contained in this paragraph shall jeopardize the prior claim if any of the mortgagee lender to the insurance proceeds notwithstanding anything to the contrary herein contained the lien of any mortgage or deed_of_trust encumbering the property or building or any portion thereof and the provisions contained therein or in any loan document related thereto or in the rea shall be superior to the rights of grantee hereunder as they relate to i the right to use any insurance proceeds or condemnation 9the rea is the amended and restated declaration of covenants conditions restrictions and easements dated date by which the facade rights were initially conveyed to facade llc the acronym rea unexplained in our record may stand for reciprocal easement agreement awards to restore the property or for application to the debt secured thereby and ii the manner in which any such proceeds or awards are to be disbursed and iii the rights or claims to any such proceeds or awards stipulated value of grantee’s interest grantor acknowl- edges that upon execution and recording of this conservation right grantee shall be immediately vested with a real_property interest in the property and that such interest of grantee shall have a stipulated fair_market_value for purposes of allocating net_proceeds in an extinguishment pursuant to paragraph equal to the ratio between the fair_market_value of the conservation right and the fair_market_value of the property prior to considering the impact of the conserva- tion right hereinafter the conservation right percentage as deter- mined in the qualified_appraisal provided to the grantee pursuant to paragraph upon submission of the qualified_appraisal the grantor and grantee shall sign an instrument verifying the conserva- tion right percentage and record it as an amendment to this conser- vation right such conservation right percentage may not be changed modified or amended without the execution by grantor and grantee and recording of an amendment to this conservation right extinguishment grantor and grantee hereby recognize that an unexpected change in the conditions surrounding the property may make impossible the continued ownership or use of the property for the preservation and conservation purposes and necessitate extin- guishment of the conservation right such a change in conditions includes but is not limited to partial or total destruction of the property resulting from a casualty of such magnitude that grantee approves demolition as provided in paragraph and or agrees that repair or replacement is not practical such an extinguishment must comply with the following requirements a the extinguishment must be the result of a final non-appealable judicial proceeding b grantee shall be entitled to a share in any net_proceeds to grantor resulting from or related to the extinguishment in an amount equal to the conservation right percentage determined pursuant to paragraph multiplied by the net_proceeds actually paid to the grantor pursuant to the rea grantor hereby covenants and agrees that without the prior written consent of grantee it shall not consent to or approve any amendment to the rea which would reduce the amount of net_proceeds payable to grantor as currently provided in the rea d net_proceeds shall include without limitation insurance proceeds condemnation proceeds or awards proceeds from a sale in lieu of condemnation and proceeds from the sale financing or exchange by grantor of any portion of the property after the extin- guishment but shall specifically exclude any preferential claim of a mortgagee under paragraph e it is the intention of grantor that the provisions of this paragraph comply with all applicable_requirements of the income_tax regulations governing qualified conservation con- tributions particularly without limitation the requirements of sec_1_170a-14 thereof in the event that any of the provisions of this paragraph conflict or are inconsistent with or otherwise do not comply with such regulations they shall be deemed to be amended to the extent necessary to eliminate such conflict or inconsistency and to bring them into full compliance with such regulations provided however that any such deemed amendment which materially adversely affects a mortgagee’s rights under this conservation right or which materially increases the burdens or obligations of a mortgagee if any hereunder shall require the consent of any mortgagee so affected subordination of mortgages grantor and grantee agree that all mortgages and rights in the property of all mortgagees and holders of other liens and encumbrances collectively lienholders are subject and subordinate at all times to the rights of the grantee to enforce the purposes of this conservation right grantor represents and warrants that it has provided a copy of this instrument to all lienholders as of the date hereof and the agreement of each lienholder to subordinate its mortgage to this conservation right is attached hereto the following provisions apply to all mortgagees as defined in paragraph f below a if a mortgage grants to a mortgagee the right to receive the proceeds of condemnation proceedings arising from any exercise of the power of eminent_domain as to all or any part of the property or the right to receive insurance proceeds as a result of any casualty hazard or accident occurring to or about the property the mortgagee shall have a prior claim to the insurance and condemna- tion proceeds and shall be entitled to same in preference to grantee until the mortgage is paid off and discharged notwithstanding that the mortgage is subordinate in priority to this conservation right c until a mortgagee or purchaser at foreclosure obtains ownership of the property following foreclosure of its mortgage or deed in lieu of foreclosure the mortgagee or purchaser shall have no obligation debt or liability under this conservation right and then only for obligations arising or matters occurring after the transfer of title in the event of foreclosure or deed in lieu of foreclosure the conservation right shall not be extinguished e nothing contained in the above paragraphs or in this conservation right shall be construed to give any mortgagee the right to extinguish this conservation right by taking title to the property by foreclosure or otherwise emphasis added the irs’s examination the fpaa and the petition the irs examined palmolive’s return and in the fpaa the irs determined that palmolive did not adequately substantiate the contribution and that the deed did not meet the requirements of sec_170 in the alternative the irs asserted that even if the contribution of the easement met those requirements palmolive did not establish that the easement had a value of dollar_figure on date palmolive’s petition was timely filed in this court palmolive’s principal_place_of_business was in illinois when the petition was filed discussion i general principles a summary_judgment where the material facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial fla peach corp v commissioner 90_tc_678 a partial summary adjudication is appropriate if some but not all issues in the case are disposed of summarily see rule b 111_tc_315 the party moving for summary_judgment bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences are to be drawn in the manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 whether the easement deed satisfied the perpetuity requirements of sec_170 of the code and sec_1 170a- g ii and -14 g of the regulations is a legal question appropriate for decision by summary_judgment see 136_tc_341 aff’d sub nom 744_f3d_648 10th cir both parties have moved for partial summary_judgment and since we will grant the commissioner’s motion for partial summary_judgment we draw factual inferences in favor of palmolive b conservation contributions a taxpayer is generally allowed a deduction for any charitable_contribution made during the taxable_year sec_170 a charitable_contribution is a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs the code generally disallows a charitable_contribution_deduction for a gift of property consisting of less than an entire_interest in that property see sec_170 but provides an exception for a qualified_conservation_contribution see sec_170 under sec_170 a qualified_conservation_contribution must be a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes see also sec_1 170a- a income_tax regs the commissioner’s motion addresses the third requirement--whether palmolive’s contribution of the conservation_easement to lpci was exclusively for conservation purposes a contribution is made exclusively for conservation purposes only if at the time of the contribution it meets the requirements of sec_170 see 124_tc_258 aff’d 471_f3d_698 6th cir mitchell v commissioner tcmemo_2013_204 aff’d 775_f3d_1243 10th cir sec_170 provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity dollar_figure emphasis added sec_170 which addresses the perpetuity of the conservation_purpose thus echoes the prior provision of sec_170 that an easement continued c perpetuity requirement sec_1_170a-14 of the regulation sec_11 provides generally that in order for the conservation_purpose of a donation to be enforceable in perpetuity the interest in the property retained by the donor must be subject_to legally enforceable restrictions that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation the various subparagraphs of sec_1_170a-14 set forth many of these legally enforceable continued can be a qualified_real_property_interest only if it is a restriction granted in perpetuity on the use which may be made of the real_property emphasis added thus the perpetuity of the grant is essential both for the donated property to be a qualified_real_property_interest under subsection h c and for the purpose of the grant to be exclusively for conservation purposes under subsection h a see also sec_1_170a-14 g income_tax regs though both requirements speak in terms of ‘perpetuity ’ they are not one and the same 774_f3d_221 4th cir aff’g 140_tc_1 the perpetuity regulations at issue here are elaborations on the latter requirement-- exclusively for conservation purposes --and we analyze them as such 11the principles implicated in this case are founded on the perpetuity requirements in the statute sec_170 but the specific rules to be analyzed appear in the regulations sec_1_170a-14 promulgated pursuant to sec_7805 we defer to such regulations see altera corp subs v commissioner 145_tc_91 citing 467_us_837 and 562_us_44 palmolive has not disputed the validity of these regulations restrictions see 138_tc_324 three of which we now outline mortgages whether a mortgage on property exists can obviously affect whether a donation of an easement on the property has any lasting value if a piece of property were worth dollar_figure million and if of its value--ie dollar_figure million--were attributable to an easement that was donated to a qualifying_organization the donee organization’s retention of of the property’s value over time could be much affected by a mortgage if the donee’s easement was subordinate to that mortgage if the property were under water --with mortgage debt in an amount that equaled or exceeded its value of dollar_figure million--then a donee who received an easement right that was subordinate to that mortgage would have received a donation worth zero similarly if the mortgage debt on the dollar_figure million property were only dollar_figure million but that mortgage was superior to the donee’s easement right and if the value of the property decreased to dollar_figure million by the time of a condemnation or forced sale then the mortgagee could be made whole upon foreclosure but the donee’s subordinate right to the easement would be worth nothing the presence of a mortgage can thus threaten the perpetuity of the donee’s interest in the property sec_1_170a-14 of the regulations therefore addresses mortgages and it provides protection of a conservation_purpose in case of donation of property subject_to a mortgage --in the case of conservation contributions made after date no deduction will be permitted under this section for an interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the qualified_organization to enforce the conservation purposes of the gift in perpetuity for conservation contributions made prior to date the requirement of sec_170 is satisfied in the case of mortgaged property with respect to which the mortgagee has not subordinated its rights only if the donor can demonstrate that the conservation_purpose is protected in perpetuity without subordination of the mortgagee's rights emphasis added the different regime for contributions before date should be noted literal subordination was not required as long as protect ion in perpetuity by other means could be demonstrated for subsequent contributions no deduction will be permitted without subordination a subordination agreement is simply a contract in which a creditor the ‘subordinated’ or ‘junior’ creditor here the mortgagee agrees that the claims of specified senior creditors here the donee must be paid in full before any payment on the subordinated debt may be made to and retained by the subordinated creditor new york stock exch v pickard co a 2d del ch extinguishment sec_1_170a-14 of the regulations entitled extinguishment recognizes that after the donee organization’s receipt of an interest in property an unexpected change in the conditions surrounding the property may make impossible or impractical the continued use of the property for conservation purposes and a court may extinguish the conservation restrictions sec_1_170a-14 provides if a subsequent unexpected change in the conditions surrounding the property that is the subject of a donation under this paragraph can make impossible or impractical the continued use of the property for conservation purposes the conservation_purpose can nonetheless be treated as protected in perpetuity if the restrictions are extinguished by judicial proceeding and all of the donee’s proceeds from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the conservation purposes of the original contribution proceeds from extinguishment subdivision ii of sec_1_170a-14 is entitled proceeds and requires that at the time of the gift the donor must agree that the donation of the perpetual conservation restriction gives rise to a property right immediately vested in the donee organization with a fair_market_value that at the time of the gift is at least equal to the proportionate value that the perpetual conservation restriction bears to the value of the property as a whole moreover sec_1_170a-14 states in pertinent part in case of a donation made after date for a deduction to be allowed under this section at the time of the gift the donor must agree that the donation of the perpetual conservation restriction gives rise to a property right immediately vested in the donee organization with a fair_market_value that is at least equal to the proportionate value that the perpetual conservation restriction at the time of the gift bears to the value of the property as a whole at that time ac- cordingly when a change in conditions gives rise to the extinguish- ment of a perpetual conservation restriction under paragraph g i of this section the donee organization on a subsequent sale ex- change or involuntary_conversion of the subject property must be entitled to a portion of the proceeds at least equal to that propor- tionate value of the perpetual conservation restriction emphasis added ii the parties’ contentions a the commissioner’s contentions the commissioner argues that palmolive’s easement deed does not satisfy the perpetuity requirements of sec_170 and sec_1 170a- g ii because the deed provides that palmolive’s mortgagees corus and nebf have prior claims to any extinguishment proceeds in preference to lpci and that this priority violates the requirement that lpci have a guaranteed right to a proportionate share of future proceeds the commissioner also argues that those same provisions in the deed render the subordinations of nebf and corus insufficient to satisfy sec_1_170a-14 which requires that if the underlying property of a donated conservation_easement is subject_to a mortgage then that mortgage must be subordinated to the right of the donee to enforce the conservation purposes of the gift in perpetuity both parties’ arguments as to that section focus on what it means that a donee has the right to enforce the conservation purposes of the gift in perpetuity b palmolive’s contentions palmolive argues that as to sec_1_170a-14 the commissioner’s position was expressly rejected in 687_f3d_21 1st cir aff’g in part vacating in part and remanding in part 136_tc_294 and 134_tc_182 and that this court should follow the court of appeals’ interpretation of the perpetuity requirement in the alternative palmolive argues that even if the deed does otherwise violate the proceeds requirement of sec_1_170a-14 the deed contains a saving clause13 that retroactively reforms the deed to comply with the regulation as to sec_1_170a-14 palmolive argues that first the mortgages burden the facade only incidentally second that the purpose of this rule is fulfilled by the deed’s prohibition of extinguishment by the mortgagee third that the chain of events necessary for a priority problem to affect lpci renders such a problem so remote as to be negligible so that the priority provisions should not defeat the deduction and fourth that any liens which might burden the building after the execution of the deed do not come within the purview of sec_170 iii analysis we agree with the commissioner’s application of the regulation and reaffirm our holdings in 134_tc_182 and 136_tc_294 13the commissioner refers to paragraph e of the easement deed as an escape clause because saving clause and formula_clause are terms of art whose definitions the clause at issue does not meet see estate of petter v commissioner tcmemo_2009_280 slip op pincite aff’d 653_f3d_1012 9th cir we will refer to this clause as a saving clause but we do so without deciding whether the clause at issue is a disfavored saving clause or a favored formula_clause as explained in estate of petter a the deed does not satisfy the perpetuity requirement of sec_170 sec_1_170a-14 of the regulations requires that the mortgages be subordinated a actual subordination is required in sum the mortgages on palmolive’s property were not subordinated to the easement of course the subordination requirement of sec_1_170a-14 ie that-- no deduction will be permitted for an interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the donee organization to enforce the conservation purposes of the gift in perpetuity emphasis added --is not satisfied simply by including in the deed a section captioned subordination of mortgages without regard to what the deed actually provides and what the mortgagee actually agrees to rather the mortgagee must actually subordinate its interest the incorporation of the deed at issue in the mortgagees’ purported subordination documents does not do so and in significant respects it does the opposite paragraph a of the deed provides t he mortgagee shall have a prior claim to the insurance and con- demnation proceeds and shall be entitled to same in preference to grantee until the mortgage is paid off and discharged notwithstand- ing that the mortgage is subordinate in priority to this conservation right emphasis added in these documents subordinate is defined to include its opposite the mortgage is said to be subordinate but in fact the mortgagee has a prior claim this does not satisfy the regulation b supposed prevention of the extinguishment of the easement by foreclosure is not an adequate substitute for subordination palmolive argues that palmolive satisfied sec_1 170a- g because it expressly subordinates all of the mortgagees’ property rights in the façade so that they cannot extinguish the easement through foreclosure palmolive proposes that the regulation simply requires that the mortgage subordination to be sic in place at the time the easement is granted to ensure the mortgage holder is at no point able to extinguish the easement by foreclosing on the underlying property that is in palmolive’s view the purpose of the subordination requirement is satisfied as long as extinguishment of the easement by foreclosure is preventeddollar_figure for this proposition palmolive cites our opinion in 14palmolive cites two sec_170 subordination cases--775_f3d_1243 10th cir aff’g tcmemo_2013_204 and 796_f3d_1156 9th cir aff’g t c memo --in which mortgagees did not subordinate their mortgages until after the easements were donated and in which sec_1_170a-14 was therefore held not to have been satisfied and palmolive distinguishes these cases with the assertion that its own subordination documents executed contemporaneously with the easement deed do not present the timing problem that was present in minnick continued minnick v commissioner tcmemo_2012_345 aff’d 796_f3d_1156 9th cir and argues in minnick this court explained that the regulation was specifically intended to prevent extinguishment through foreclosure by the mortgagee u s bank without a subordination agreement u s bank would have been able to seize the land in the event of default on the mortgage thus owning the land free of the conservation_easement t c memo at in fact in minnick we did not thus reduce the significance of the regulation to the mere prevention of extinguishment we did observe as palmolive quotes that the failure to subordinate would have enabled the mortgagee in minnick to own the land free of the conservation_easement an arrangement obviously contrary to the regulation but we did not hold that the regulation is satisfied as long as extinguishment by foreclosure is avoided if sec_1_170a-14 was intended to mean subordinates its right to foreclose on the property rather than subordinates its rights in the property emphasis added as it actually does then it would read accordingly it does not the supposedly subordinate mortgagee’s actual priority in this deed includes a continued and mitchell see also rp golf llc v commissioner tcmemo_2016_80 aff’d 860_f3d_1096 8th cir the assertion is accurate but it does not address the problem that is present here viz palmolive’s purported subordination documents do not actually effect a subordination prior claim with respect to insurance proceeds a priority that is at odds with true subordination c subordination of a mortgage must include subordination as to insurance proceeds in the event the property is destroyed it is true that the mortgage provisions of sec_1_170a-14 unlike the extinguishment provisions of paragraph g discussed below in part iii a do not explicitly mention proceeds it is evidently this fact that prompts palmolive to argue that-- the subordination requirement of sec_1_170a-14 does not require or permit consideration of the use of insurance proceeds prior to extinguishment in addition because a donee has no rights to insurance or other proceeds prior to extinguishment a mortgagee’s priority to such proceeds has no impact on the donee's rights under the easement we assume arguendo that there is no absolute and universal requirement that the donee of a facade easement must necessarily have a right to share in insurance proceeds on the property perhaps an owner of property free and clear of any mortgage could make a valid contribution of a facade easement could thereafter pay for insurance on only its retained_interest in the property minus the facade could leave it to the donee to decide whether to purchase insurance on the donee’s interest in the facade and could retain the entire amount of any subsequent proceeds from its insurance on the retained property but that hypothetical circumstance is quite different from the circumstance at issuedollar_figure rather here the property was not free and clear instead the owner had borrowed money and had used the property--the entire property including the facade--as collateral for his loans consequently the entire property was subject_to mortgages likewise the entire property including the facade was insured that insurance on the entire property became part of the mortgagees’ assurance that their loans on the entire property would be repaid thus notwithstanding palmolive’s donation of the facade easement the facade continued to benefit palmolive by serving as collateral for palmolive’s loans and continued to benefit palmolive and its lenders by supporting insurance coverage16 that might yield 15likewise we need not address the hypothetical circumstance in which a donor or mortgagee retained a higher priority to insurance proceeds to be paid for repairs and maintenance but conferred on the donee of an easement a higher priority claim to insurance proceeds in the event of a complete destruction unlike sec_1_170a-14 see infra pt iii a section -14 g does not explicitly require that the donee receive a property right whether paragraph g could be satisfied by the donee's receiving instead the mere contractual obligation of the donor or his mortgagee to make repairs from insurance proceeds as long as the donee received true priority in the event the property was destroyed is a question that does not arise in this case where the problem is a wholesale failure to subordinate the mortgagees’ rights to insurance proceeds 16palmolive does not dispute that the owner of a facade easement has an insurable interest in the property proceeds to repay palmolive’s loans from the mortgagees this circumstance would leave the donee lpci at risk if the property along with the facade were destroyed by fire or otherwise the unsubordinated mortgagees would stand at the head of the line to receive insurance proceeds and if the proceeds were not adequate to pay off the loans then lpci might in the end receive nothing lpci’s supposedly perpetual interest in the facade would in fact have served palmolive and the mortgagees by serving as collateral and supporting insurance coverage but would result in no benefit to lpci where an owner of property subject_to a mortgage and covered by insurance would seek to donate a perpetual easement interest in a facade the owner may not surreptitiously hold back an interest in the facade by using it as collateral for mortgage loans and exploiting insurance coverage on it to repay the owner’s mortgage debt rather the mortgagee’s rights in the property as collateral for its loans and as predicate for insurance proceeds must be subordinated to the interests of the donee sec_1_170a-14 of the regulations requires that the donee receive a property right that entitles it to receive proceeds from any disposition after extinguishment sec_1_170a-14 allows a donation only where a contribution gives rise to a property right and the regulation provides that the donee organization must be entitled to a portion of the proceeds from sale exchange or involuntary_conversion after extinguishment at least equal to that proportionate value of the perpetual conservation restriction but here the deed assures its mortgagees that this need not be the case the supposedly prior easement donee will not receive proceeds unless and until the supposedly subordinate mortgages have been fully satisfied if there were any doubt section extinguishment provides to the same effect that the n et proceeds in which the donee will be entitled to share shall specifically exclude any preferential claim of a mortgagee under paragraph emphasis added to propose that the mortgagee is subordinate except as to proceeds from extinguishment is to create an exception that might overwhelm the proposition receiving proceeds in the event of a condemnation is a critical right and interest of the mortgagee and if that right and interest is not subordinated then the donee’s property right to proceeds is undermined palmolive’s arrangement does not reflect the actual subordination of the mortgage this is not the first time we have faced the question of deductibility of a donated facade easement where the building was subject_to a mortgage that was not properly subordinated with respect to proceeds in the event of condemnation or extinguishment we applied sec_1_170a-14 regulations to such a case in kaufman i and found that the donated easement failed to satisfy the proceeds requirement of paragraph g ii 134_tc_182 we denied the kaufmans’ motion for reconsideration in kaufman ii 136_tc_294 the taxpayers appealed our decision and the court_of_appeals for the first circuit held that the kaufmans had satisfied sec_1_170a-14 687_f3d_21 that court held that the irs’s reading of its regulation sec_1_170a-14 would appear to doom practically all donations of easements which is surely contrary to the purpose of congress since it believed that under the same reasoning it could be argued that in the case of virtually any easement donation possible future tax_liens might end up taking priority over an easement holder’s proceeds claim id pincite an argument we will address below dollar_figure this 17the court_of_appeals reversed in part and remanded on remand we applied the court’s interpretation of the regulation as directed in kaufman iii but we found that the kaufmans’ donated easement had no value and consequently they were not entitled to a deduction in any case kaufman v commissioner kaufman iv tcmemo_2014_52 the court_of_appeals affirmed that conclusion in 784_f3d_56 1st cir continued court follow s a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone golsen v commissioner t c pincite however in this case appealable to a different court_of_appeals we are not bound to follow this decision of the court_of_appeals for the first circuit and we respectfully decline to do so for the reasons explained herein in kaufman ii t c pincite we explained as follows our reading of sec_1_170a-14 s ection 170a-14 g income_tax regs provides that the donee must ab initio have an absolute right to compensation from the postextinguishment proceeds for the restrictions judicially extin- guished it is lorna kaufman’s failure to accord the easement donee an absolute right to a fixed share of the postextinguishment proceeds that causes her gift to fail the extinguishment provision it is not a question as to the degree of improbability of the changed conditions that would justify judicial extinguishment of the restric- tions nor is it a question of the probability that in the case of judicial extinguishment following an unexpected change in con- ditions the proceeds of a condemnation or other sale would be adequate to pay both the mortgagee bank and the easement donee as we said in kaufman i the requirement in sec_1_170a-14 income_tax regs that the easement donee be entitled to its proportionate share of the proceeds is not conditional petitioners cannot avoid the strict requirement in sec_1_170a-14 income_tax regs simply by showing that they continued where the kaufmans did not dispute that finding would most likely be able to satisfy both their mortgage and their obligation to nat in kaufman iii f 3d pincite the court_of_appeals took issue with our conclusion that taxpayers are obligated to show an absolute right to proceeds of a condemnation or other sale and explained its key disagreement as follows the irs reads the word entitled in the extinguishment regulation to mean gets the first bite as against the rest of the world a view the tax_court accepted in reading entitled to mean ha s an absolute right but a grant that is absolute against the owner-donor is also an entitlement black’s law dictionary 7th ed entitle defined as t o grant a legal right to collins english dictionary 10th ed to give a person the right to do or have some- thing and almost the same as an absolute one where third-party claims here the bank’s or the city’s are contingent and unlikely equally important given the ubiquity of super-priority for tax_liens the irs’s reading of its regulation would appear to doom practically all donations of easements which is surely contrary to the purpose of congress that is the court_of_appeals observed that if any owner donates a facade easement and thereafter fails to pay taxes a lien on the property may arise-- notwithstanding the facade easement--in favor of the government such tax_liens the court noted have a super-priority that would not be subordinated to the facade easement donee’s interest if the government thereafter were to collect the tax by levy upon the property--selling it and using the proceeds to satisfy the tax liability--the conservation_purpose of the contribution might not be protected in perpetuity but might instead be overwhelmed by the tax_lien since that possibility exists in virtually any instance no donee has ever had an absolute entitlement to proceeds the court reasons so either no deduction can ever be allowed for any easement an outcome supposedly required by the position of the irs and this court or instead all that the regulation requires is that the donee be entitled to proceeds vis-a-vis the donor and not vis-a-vis third parties such as the government or a mortgagee the court_of_appeals thus viewed the word entitled as ambiguous resorted to congressional intent in deciding how to construe the regulation determined that it could not prefer the reading that yielded an extreme outcome surely contrary to the purpose of congress and concluded that entitled must mean entitled as against the grantor rather than entitled as against all other parties_in_interest we disagree with the court of appeals’ view that our interpretation of the regulations would doom practically all donations of easements because the donor can never subordinate possible future tax_liens first a hypothetical tax_lien that may arise in the future is very different from the actual security_interest of a mortgagee that exists--and precedes the facade easement--at the time of the donation we and at least two courts of appeals have consistently analyzed conservation restrictions on the basis_of_property rights and interests that exist when the easement is granted rather than conducting an analysis based on speculations of property interests that might arise in the future as the court appears to have hypothesized in kaufman iii see 796_f3d_1156 775_f3d_1243 the absolute entitlement to proceeds that we held necessary in kauffman i and ii was the donee’s entitlement vis-a-vis the donor and her mortgagee--ie the parties who had interests in the property at the time of the donation second we believe that this analogy to hypothetical third-party claims such as tax_liens is inapposite the donation of easements to property subject_to mortgages is a matter of explicit concern in the regulations which provide specific rules governing the subordination of mortgages and taxpayers must comply with those rules to be entitled to a deduction for such contributions the regulations prescribe no equivalent rules relating to tax_liens and we would not expect taxpayers to imagine and comply with nonexistent regulations requiring subordination of tax_liens which are nonexistent at the time of the contribution we also disagree with the court_of_appeals that its construction of the regulation ie that it requires only that the donee be entitled to proceeds as against the donor and not as against third parties with interests in the property is more consistent with the purpose of congress kaufman iii f 3d pincite the court did not cite legislative_history to demonstrate congressional purpose and we believe the legislative_history shows otherwisedollar_figure the senate_finance_committee report for the tax treatment extension act of pub_l_no sec stat pincite which added sec_170 to the code states with regard to sec_170 by requiring that the conservation_purpose be protected in perpetuity the committee intends that the perpetual restrictions must be enforceable by the donee organization and successors in interest against all other parties_in_interest including successors in interest s rept no pincite 1980_2_cb_599 emphasis added dollar_figure 18see 138_tc_18 it is well settled that where a statute is ambiguous we may look to legislative_history to ascertain its meaning citing 481_us_454 see also 544_f3d_471 2d cir extrinsic materials have a role in statutory interpretation only to the extent they shed a reliable light on the enacting legislature’s understanding of otherwise ambiguous terms aff’g 127_tc_118 19this sentence in the senate report is mirrored in a report on h_r 96th cong by the house ways_and_means_committee h_r rept no pincite h_r when passed did not amend sec_170 of the code however a senate_finance_committee report explains that the latter committee removed the sec_170 amendments from h_r because they had already been passed in h_r 96th cong sec h_r when enacted became the tax treatment extension of act of pub_l_no sec stat pincite which did enact the sec_170 provisions with which this continued we think this tends against the court of appeals’ conclusion that reading entitled to mean only a grant that is absolute against the owner-donor would be more consistent with the purpose of congress kaufman iii f 3d pincite rather it was evidently the intention of congress that the donee stand at the head of the line against all other parties_in_interest including the donor’s mortgagees sec_1_170a-14 of the regulations does not excuse non-compliance with section -14 g and g sec_1_170a-14 provides a deduction shall not be disallowed under sec_170 ie for a qualified_conservation_contribution and this section ie sec_1_170a-14 qualified conservation contributions merely because the interest which passes to or is vested in the donee organization may be defeated by the performance of some act or the happening of some event if on the date of the gift it appears that the possibility that such act or event will occur is so remote as to be negligible palmolive argues that the chances of the building’s being destroyed by a casualty and lpci’s not receiving its proportionate share of insurance proceeds are slim enough to render them so remote as to be negligible this line of argument misses the mark continued case is concerned s rept no pincite 1980_2_cb_723 in short the house ways_and_means_committee and the senate_finance_committee agreed on the meaning of protected in perpetuity paragraph g of sec_1_170a-14 is not an alternative provision on which taxpayers may rely if they otherwise fail to satisfy the express requirements of paragraph g or g dollar_figure as to some act or some event not specified in the regulations that might be in tension with a perpetual conservation restriction paragraph g provides that the charitable_contribution_deduction is not defeated if the possibility that such act or event will occur is so remote as to be negligible however regularly occurring circumstances that are expressly foreseen and are explicitly provided for in the regulations ie mortgages and extinguishment proceeds are by their nature not remote and the specific requirements in the regulations as to those contingencies are not affected by paragraph g 20see mitchell v commissioner f 3d pincite carpenter v commissioner tcmemo_2012_1 slip op pincite 21see kaufman ii t c pincite cf kaufman iii f 3d pincite in reaching our conclusion we do not rely on the general provision of subparagraph g that aims to prevent deductions from being lost by improbable events sec_1_170a-14 because as the tax_court noted ‘ o ne does not satisfy the extinguishment provision merely by establishing that the possibility of a change in conditions triggering judicial extinguishment is unexpected ’ internal citations omitted carpenter v commissioner tcmemo_2012_1 slip op pincite this court has previously found that the so-remote-as-to-be-negligible standard does not modify sec_1_170a-14 even if analyzing the remote ness of the contingencies were appropriate here it would not save palmolive’s deduction since the relevant contingencies were manifestly not remote s o remote as to be negligible has been defined to refer to a chance which persons generally would disregard as so highly improbable that it might be ignored with reasonable safety in undertaking a serious business transaction 224_f2d_26 1st cir in this case however the parties did foresee and in the deed they did make provision for the contingency that it would not be possible both to satisfy outstanding mortgage obligations and to pay the easement donee the full amount of the conservation right percentage otherwise the deed would not provide in paragraph d that the net_proceeds from which the donee’s conservation right percentage would be funded shall specifically exclude any preferential claim of a mortgagee the parties themselves--palmolive and the mortgagees-- did not disregard or ignore these contingencies but addressed them explicitly they were not so remote as to be negligible b the saving clause does not cure the deed alternatively palmolive argues that even if the commissioner’s interpretation of the regulation is correct paragraph e of the deed contains a saving clause that would apply to retroactively reform the deed to comply with the regulations paragraph e seems to sound good at the start-- in the event that any of the provisions of this paragraph conflict or are inconsistent with or otherwise do not comply with such regulations they shall be deemed to be amended to the extent necessary to eliminate such conflict or inconsistency and to bring them into full compliance with such regulations --but then by this immediately following proviso the deed expressly takes away any effect that it might have had on the subordination and proceeds issues provided however that any such deemed amendment which materially adversely affects a mortgagee’s rights under this conservation right or which materially increases the burdens or obligations of a mortgagee if any hereunder shall require the consent of any mortgagee so affected taken in its entirety this clause purports to correct the subordination and proceeds provisions but only if the mortgagee consents the easement donee is therefore not assured in perpetuity of its right to insurance or condemnation proceeds but 22as additional evidence of palmolive’s intent that the easement be granted in perpetuity palmolive points to paragraph b which provides that the deed shall be interpreted broadly to effect its preservation and conservation purposes palmolive says that paragraphs e and b demonstrate the parties’ intent that the easement be granted in perpetuity instead is given a contingent prospect of receiving proceeds only if the eventual value of the property permits it or if the mortgagee agrees to suffer loss to forfeit the repayment of its loan and to gratuitously let the donee move to the front of the line palmolive argues however that the saving clause can act as a deemed amendment to the deed without the mortgagees’ consent because palmolive has sufficient equity in the property that the mortgagees’ interests would not be materially adversely effect ed by altering the insurance proceeds terms in the deed and as a result the mortgagees’ consent was not necessary prior to an automatic reformation of the easement deed this could only be true if the property did not decline in value and thereby diminish palmolive’s equity palmolive’s attempted use of a saving clause to reform the deed to comply with the regulation is not valid we have previously held that the requirements of sec_170 must be satisfied at the time of the gift see kaufman ii t c pincite mitchell v commissioner at additionally this court and others have held that w hen a savings_clause provides that a future event alters the tax consequences of a conveyance the savings_clause imposes a condition_subsequent and will not be enforced 774_f3d_221 4th cir aff’g tcmemo_2013_154 see also 142_f2d_824 4th cir 130_tc_1 aff’d 586_f3d_1061 8th cir the saving clause cannot retroactively modify the deed to comply with sec_170 and its regulations because the requirements of sec_170 and its regulations were not satisfied at the time of the gift the conservation_easement is not protected in perpetuity and fails to qualify under sec_170dollar_figure to reflect the foregoing an appropriate order will be issued reviewed by the court marvel foley vasquez gale thornton goeke holmes paris morrison kerrigan buch nega pugh and ashford jj agree with this opinion of the court lauber j did not participate in the consideration of this opinion 23we note that the commissioner has alternatively argued that the saving clause cannot reform the deed because the saving clause is a disfavored saving clause that should be disallowed under 142_f2d_824 4th cir because it would take back property from the mortgagee we need not reach the merits of this argument appendix the relevant sections of the mortgage executed between palmolive and corus stated mortgagor palmolive hereby hypothecates mortgages conveys transfers and assigns to lender corus and its successors and assigns forever and hereby grants to lender and its successors and assigns forever a continuing security_interest in to and under all of the following whether now owned or hereafter acquired or arising a real_property the property together with all rights easements now or hereafter belonging or in anywise appertaining to the property all air rights relating to the property f insurance all proceeds of the conversion voluntary or involuntary of the collateral or any part thereof into cash or liquidated claims including without limitation proceeds of hazard and title insurance and all awards and compensation by any governmental or other lawful authorities for the taking by eminent_domain condemnation or otherwise of all or any part of the collateral or any easement therein g awards all judgments awards of damages and settlements which may result from any damage to the property or any part thereof or to any rights appurtenant thereto all compensation awards damages claims rights of action and proceeds of or on account of i any damage or taking pursuant to any condemnation proceeding of the property or any part thereof or ii all proceeds of any sales or other dispositions of the property or any part thereof the relevant sections of the mortgage executed between palmolive and nebf stated mortgagor palmolive its successors and assigns intending to be legally bound does by these presents irrevocably grant transfer assign bargain mortgage warrant hypothecate pledge set over and convey to mortgagee nebf with right of entry and possession as provided herein with covenants of further assurances all of its right title and interest in and to the real_estate together with all the right title and interest of mortgagor of in and to b all and singular the rights appertain- ing to the real_estate or any part thereof including but not limited to i all rights interests and benefits arising under or related to the reciprocal easement agreement as defined in the loan agreement and referred to herein as the rea together with all of mortgagor’s right title and interest in and to e all rights of mortgagor to receive proceeds of any insurance indemnity warranty or guaranty with respect to the related contracts or the mortgaged property and h all proceeds of all payments under insurance whether or not the mortgagee is the loss payee thereof together with any and all payments proceeds settlements or other compensation heretofore or hereafter made including any interest thereon and the right to collect and receive the same subject_to the provisions of the loan documents from any and all insurance policies required to be carried by mortgagor pursuant to the loan agreement or hereunder covering the mortgaged property or any portion thereof insurance policies mortgagor shall maintain in full force and effect at mortgagor’s sole cost and expense the insurance required to be maintained by it pursuant to the provisions of section of the loan agreement and pursuant to the reciprocal easement agreement the insurance policies must be approved by mortgagee in its sole discretion as to amount form deductibles and insurer must cover all risks mortgagee requires
